Title: Abigail Adams to John Adams, 28 November 1793
From: Adams, Abigail
To: Adams, John


my dearest Friend
Quincy Novbr 28 1793
My early rising still continues, and I am writing by candle light. it is a week this day since you left me. I have rejoiced in the fine weather for your Sake. it has sometimes been cold and Blustering, but the Air has been pure and bracing. on saturday Night we had a plentifull Rain Succeeded by a fine day. I presume you reachd N York yesterday. I hope you found all our Friends well tho I have not heard from mrs Smith for a long time. I could wish if you must go to Philadelphia that you could have gone immediatly to your old Lodgings Brisler could make Breakfast & coffe in the afternoon even if you was provided with dinner in some other place. all accounts however agree that the City is clear from infection. I Sincerely hope it is, but I do not know what cause need be given to so many, as must suffer through anxiety and apprehension for their Friends, when Sitting a few weeks out of the city might remove it.
Cousin Lucy cranch came from Town last Evening and brought your Letter dated Hartford I also received one from Thomas of the 17th. I suppose you will find him in the city upon your arrival there. he writes that dr Rush assures him that he may come with safety.
our people here at home have been engaged some days in getting wood—one at the high ways one in getting sea weed. by the way savil continues every day in bringing two & sometimes 3 Load I do not know how much you agreed with him for, so I have not Stopd him, as I knew you was desirious of getting a quantity I expect he will cart till he has a pretty high Bill
last Night accounts were received of a Bloody Battle between General Wayne and the Indians tis said Wayne kept the Feild tho with the loss of 500 m[en] and that the Indians left as many dead upon the Fie[ld] tis a great point gaind to keep the Feild against them I hope they will now be convinced that we have men enough to fight them—
Mrs Brisler was well yesterday she has been here two days, and went home last evening
Let me hear from you every week it will be the only thing to keep me in spirits.
I am glad the virginians had some sense & some cunning as both united produced a proper measure. the Tone in Boston is much changd of mr Consul. he begins to make his Feasts and to coax & whine like a Hyena, as if having made use of big threatning language he had terrified the puny Americans and now was willing to kiss & make Friends—
present me to all those Friends who have Survived the general calimity, and as ever I am / most affectionatly yours
A Adams
